Title: From John Adams to Dr. Joseph Hamilton, 25 October 1799
From: Adams, John
To: Hamilton, Dr. Joseph



Sir
Trenton Oct 25st 1799

I have received your favor of the 15th with the agreeable present of your “occasional reflections on the operation of the small pox.” I am so little of a physician, that my applications approbation ought to have little weight. But haveing seen a good deal of the small pox, I do really believe your directions will be useful to the army & navy & the public at large. I am quite of your sect in the judicious use of mercury.
I have the honor to be, Sir, your obliged and obedient servant
